Citation Nr: 1544106	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-15 482A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida



THE ISSUES

1.  Entitlement to payment or reimbursement of emergency air medical transportation charges on November 21, 2013.

2.  Entitlement to payment or reimbursement of medical services provided by Ocala Regional Medical Center from November 27-29, 2013. 



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel






INTRODUCTION

The Veteran served on active duty from July 1976 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of decisions by the Fee Basis Unit of the Department of Veterans Affairs (VA) Medical Center in Gainesville, Florida that denied payment of emergency medical air transportation charges on November 21, 2013, and also denied payment or reimbursement of continued emergency medical treatment provided by Ocala Regional Medical Center from November 27-29, 2013. 

The claims on appeal were originally submitted to VA for payment by the medical providers (Shands University of Florida Air Transportation and Ocala Regional Medical Center, respectively) but the appeal has been pursued by the Veteran as the appellant.


FINDINGS OF FACT

1.  The Veteran has no service-connected disabilities.

2.  The Veteran received emergency air medical transportation services on November 21, 2013, but VA did not receive a claim for payment or reimbursement for these services within 90 days.

3.  The Veteran received emergency medical treatment at Ocala Regional Medical Center on November 21-29, 2013, for injuries associated with a fall at his workplace; the medical evidence of record shows he was medically stable for transfer to a VA facility on November 27.

4.  There is no indication that any attempt was made to transfer the Veteran from Ocala Regional Medical Center to a VA or other Government medical facility from November 27, 2013.

CONCLUSIONS OF LAW

1.  The requirements for payment or reimbursement of emergency air medical transportation charges on November 21, 2013, have not been met.  38 U.S.C.A.      § 1728 (West 2014); 38 C.F.R. §§ 17.1003, 17.1004 (2015).  

2.  The requirements for payment or reimbursement of medical services provided by Ocala Regional Medical Center from November 27-29, 2013, have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2014); 38 C.F.R. §§ 17.121, 17.1002 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), established an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim,   as well as the duty to notify the claimant of the evidence he or she should submit and of the assistance VA will provide to obtain evidence on the claimant's behalf.  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  

There is no indication in the VCAA that Congress intended the Act to revise the unique and specific third-party claim provisions of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. § 17.123-17.132; see also Barger v. Principi,  16 Vet. App. 132, 138 (2002).  In any event, the Veteran received VCAA notice   by letters in March 2014 (continuation of care) and in June 2014 (air evacuation charges) and he had ample opportunity to respond before the file was forwarded to the Board for appellate review.

The Veteran has been adequately apprised of the processes in regard to his appeal.  The file includes the medical records detailing the treatment for which payment or reimbursement is claimed.  The Veteran has not identified any existing evidence that should be procured before the issue on appeal is adjudicated, and the Board     is unaware of any such outstanding evidence.  The Veteran was notified of his entitlement to a hearing before the Board in support of his appeal but he declined such a hearing.  

For the reasons set forth above, no further notification or assistance is necessary, and the Veteran is not prejudiced by adjudication of his claim at this time.  

Evidence and Analysis

Air Evacuation Charges

A claimant for payment or reimbursement under 38 U.S.C.A. § 1725 (Millenium Bill Act) must be the entity that furnished the treatment, the veteran who paid for the treatment or the person or organization that paid for such treatment on behalf of the Veteran.  38 C.F.R. § 17.1004(a).

To receive payment or reimbursement for emergency treatment under 38 U.S.C.A. § 1725, a claimant must file a claim within 90 days after the latest of the following:  (1) The date that the veteran was discharged from the facility that furnished the emergency treatment; (2) The date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or, (3) The date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004(d).

If after reviewing the claim the decisionmaker determines that additional information is needed to make a determination regarding the claim, such official will contact the claimant in writing and request additional information.  The additional information must be submitted to the decisionmaker within 30 days       of receipt of the request or the claim will be treated as abandoned, except that if   the claimant within the 30-day period requests in writing additional time, the time period for submission of the information may be extended as reasonably necessary for the requested information to be obtained.  38 C.F.R. § 17.1004(e).

In this case the Veteran suffered an accidental fall from scaffolding on November 21, 2013.  Levy County Emergency Medical Services (EMS) responded by ambulance and determined that air medical evacuation was appropriate because the Veteran had fallen more than 20 feet and because the nearest medical trauma center was more than 15 minutes away by ground ambulance.  EMS accordingly called for air transportation from ShandsCare, which transported the Veteran to Ocala Regional Medical Center without complication.

The bill on file that was submitted to VA by Shands UF is dated February 13, 2014, but is date-stamped as received on March 5, 2014, which is outside the 90-day claims filing window specified by 38 C.F.R. § 17.1004(d).

The Veteran asserts on appeal that he was billed by Shands in January 2014, which was his first indication that Shands had been utilized for transportation rather than Levy County.  The Veteran contacted Shands and spoke to a representative, who assured him that Shands would submit the bill to VA and would contact the Veteran if anything further was needed from him.  The Veteran has not asserted that a timely bill was actually filed; rather, he essentially contends that Shands should be responsible for its own failure to submit a timely claim to VA, given that the other medical providers submitted timely claims and were paid by VA.  

The evidence above clearly demonstrates that a timely claim was not filed, either by the Veteran or by the provider.  The Veteran asserts that he relied on the provider  to submit a timely bill to VA, to his own detriment, but the Veteran's detrimental reliance on the provider to submit a timely bill does not establish an obligation by VA to pay that provider for the service.   While the Board is sympathetic toward  the Veteran, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

The evidence of record does not suggest that the circumstances are a proper basis for a grant of equitable tolling.  See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (noting that equitable tolling generally applies when circumstances preclude a timely filing despite the exercise of due diligence, such as a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, reliance on incorrect statement of a VA official or a misfiling at the RO or at the Board).  Had the Veteran promptly contacted VA in January 2014, when he became aware of the situation, the claim could have been timely filed; the Veteran's failure do so is nothing more than "garden variety" negligence.   See Bailey v. West, 160 F.3d 1360, 1365 (Fed.Cir 1998) (en banc) (holding that equitable tolling is not extended to "a garden variety claim of excusable neglect").  Further, the United States Court of Appeals for Veterans Claims, citing to an opinion by the United States Supreme Court, has held that anyone dealing with Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).  

The Board having found that a timely claim was not submitted for payment of or reimbursement for emergency air medical transportation charges on November 21, 2013, the appeal as to this issue is denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. 49, 55-56.

Emergency Medical Treatment Charges

VA may pay or reimburse veterans for payment of medical expenses incurred         in non-VA facilities where: (1) such care or services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health; (2) such care or services were rendered to a veteran in need thereof (A) for an adjudicated service-connected disability, (B) for a nonservice-connected disability associated with and held to be aggravating a service-connected disability, (C) for any disability of a veteran who has a total disability permanent in nature from a service-connected disability; or (D) for any illness in the case of a veteran who 
is a participant in a vocational rehabilitation program that necessitates care or treatment to make possible such veteran's entrance into a course of training, prevent interruption of such course of training, or hasten completion of such course of training; and, (3) VA or other Federal facilities were not reasonably available and an attempt to use them beforehand would not have been reasonable, sound, wise    or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.  The Court has held that all three of these requirements must be met before payment is authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

The Veteran in this case has no service-connected disabilities, so payment or reimbursement under 38 U.S.C.A. § 1728 is not available.  Accordingly, the claim must be considered under the provisions of 38 U.S.C.A. § 1725 (Millenium Bill Act).

VA will not approve payment or reimbursement of the costs of emergency treatment not previously authorized for any period beyond the date on which the medical emergency ended; for this purpose, VA considers that an emergency ends when the designated VA clinician at the VA facility has determined, based on sound medical judgment, that the Veteran who received medical treatment could have been transferred to a VA or other Federal Medical Center or could have reported    to a VA or other Federal Medical Center for continuation of treatment.  38 C.F.R. § 17.121(a) (2015)

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may only be approved for continued, non-emergency treatment if the non-VA facility notified VA at the time the Veteran could be safely transferred to a VA facility (or other Federal facility with which VA has an agreement to furnish health care services for veterans) and the transfer of the veteran was not accepted; and, the non-VA facility made and documented reasonable attempts to request transfer of the veteran to a VA facility, which means the non-VA facility contacted the VA Transfer Coordinator, Administrative Officer of the Day or designated staff responsible for accepting transfer of patients at a local VA facility or other Federal facility and documented such contact in the veteran's progress/physician notes, discharge summary or other applicable medical record.  38 C.F.R. § 17.121(b).

If a stabilized veteran who requires continued non-emergency treatment refuses to be transferred to an available VA facility, VA will make payment or reimbursement only for the expenses related to the initial evaluation and emergency treatment furnished to the veteran up to the point of refusal of transfer by the veteran. 38 C.F.R. § 17.121(c).

In this case the Veteran suffered an accidental fall from scaffolding on November 21, 2013.  Levy County Emergency Medical Services (EMS) responded by ambulance and determined that the Veteran had multiple injuries including pneumothorax and fractures to the radius, scapula and multiple ribs.  The Veteran was transported by air to Ocala Regional Medical Center (RMC), where he was treated from November 21-29, 2013. 

The VA Fee Basis Unit reviewed the treatment record from Ocala RMC and determined that the Veteran had actually been stable for transfer as of November 27.  In that regard, a VA physician stated that review of the file showed the Veteran was "just waiting to be discharged" per medical notes on November 27.  

The medical records from Ocala RMC addressing the treatment provided to the Veteran from November 21-29 are associated with the file.  The Board particularly notes that on November 26 the Veteran's attending physician at Ocala RMC noted there were no current infection concerns and discharge planning was proceeding with physical therapy (PT) and outpatient therapy (OT).  Also on November 26 a nurse navigator from West Marion (not further identified) called VA to state the Veteran would need home health status post trauma but was expected to be discharged on that day or the next.  On November 27 the Veteran's physician at Ocala RMC noted the Veteran wanted to go home and would likely go home soon per his request rather than to rehabilitation.  The discharge summary on November 29 provides no indication as to why the Veteran remained at Ocala RMC on November 27-29 rather than be discharged home; there is nothing in the discharge summary suggesting that any effort was made to transfer the Veteran to a VA or other Government facility if indeed continued inpatient treatment was medically necessary.

In the present notice of disagreement (NOD) the Veteran's spouse asserted that at no time did she feel that medical treatment could have been stopped or that the Veteran could have been moved to another facility, nor was it suggested that he should be moved.  In his substantive appeal the Veteran asserted that a VA navigator had discussed in-home health visits on November 27 but had not given any indication that VA would cease paying inpatient charges after that date.

VA has paid for inpatient treatment provided by Ocala RMC from November 21, 2013 through November 26, 2013; the question on appeal is whether the Veteran was stable after that date.  The Veteran appears to contend that he was not stable, but whether or not a patient is medically stable and able to be transferred is a complex medical question that is not within the Veteran's competence as a layperson.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The competent and uncontroverted medical opinion of record, in the form of the VA physician's review of the file, shows the Veteran was capable of being transferred on November 27, 2013 so the emergency is considered to be ended as of that date.

The Veteran has asserted that the VA navigator gave him no indication that VA would cease paying for his inpatient treatment if he remained at Ocala RMC after November 27, which appears to assert that he was misled to believe that VA had authorized additional inpatient treatment days.  The Board observes that the Veteran may have thought, in good faith, that the silence of the VA navigator constituted authorization by VA to remain with a non-VA provider, but this belief does not show entitlement to the benefit claimed.  In the similar case of Smith v. Derwinski,  2 Vet. App. 378 (1992), the claimant asserted the private medical treatment he obtained was "pre-authorized" because his treating VA physician had told him that arrangements were made for him to be treated at the outside hospital.  However, the Court held that the advice of a doctor to go to a non-VA hospital - even when actually given - was not the specific type of authorization contemplated by the regulation.  Smith, 2 Vet. App. 378-79.

In sum, the Veteran continued to receive inpatient treatment at Ocala RMC during the period November 27-29, 2013, after the point at which he was capable of being transferred to a VA facility.  Accordingly, continued payment or reimbursement of emergency treatment expenses by a non-VA provider during the period under the Millenium Bill Act must be denied.

Because the preponderance of the evidence is against the claim the benefit-of-the-doubt rule does not apply.  Ortiz, 274 F.3d 1361, 1364; Gilbert, 1 Vet. App. 49, 55-56.


ORDER

Payment or reimbursement of emergency air medical transportation charges on November 21, 2013, is denied.

Payment or reimbursement of emergency medical services provided by Ocala Regional Medical Center from November 27 to November 29, 2013, is denied. 




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


